[As filed copy] (Translation) COVER PAGE Filing Documents: SECURITIES REGISTRATION STATEMENT Place where this Securities Registration Director-General of Kanto Local Finance Bureau Statement is being filed: Filing Date: March 31, 2006 Name of the Registrant Fund: PUTNAM U.S. GOVERNMENT INCOME TRUST Name and Official Title of Representative of Charles E. Porter Trustees: Executive Vice President, Associate Treasurer and Principal Executive Officer Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Attorney-in-fact: Akihiro Wani Attorney-at-Law Address or Location of Attorney-in-fact: Gaikokuho Kyodo-Jigyo Horitsu Jimusho Linklaters Meiji Yasuda Building 1-1, Marunouchi 2-chome Chiyoda-ku, Tokyo 100-0005 Japan Name of Liaison Contact: Akihiro Wani Attorney-at-Law Place of Liaison Contact: Gaikokuho Kyodo-Jigyo Horitsu Jimusho Linklaters Meiji Yasuda Building 1-1, Marunouchi 2-chome Chiyoda-ku, Tokyo 100-0005 Japan Phone Number: 03-6212-1200 Name of the Fund Making Public Offering or PUTNAM U.S. GOVERNMENT INCOME TRUST Sale of Foreign Investment Fund Securities to be covered by this Securities Registration Statement: Type and Aggregate Amount of Foreign Up to 97.17 million Class M Shares. Up to the Investment Fund Securities to be Publicly total amount obtained by aggregating the Offered or Sold to be covered by this amounts calculated by multiplying the respective Securities Registration Statement: net asset value per Class M Share in respect of 97.17 million Class M Shares. (The maximum A05968909/1.0/31 Mar 2006 amount expected to be sold is 1,273.90 million U.S. dollars (JPY 150 billion). Note 1: U.S.$ amount is translated into Japanese Yen at the rate of U.S.$1.00JPY117.75, the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on January 31, 2006. .Note 2: The maximum amount expected to be sold is an amount calculated by multiplying the net asset value per Class M Share as of January 31, 2006 (U.S.$13.11) by 97.17 million Class M Shares for convenience. Places where a copy of this Securities Not applicable. Registration Statement is available for Public Inspection: A05968909/1.0/31 Mar 2006 PART I. INFORMATION CONCERNING SECURITIES (1) NAME OF FUND: PUTNAM U.S. GOVERNMENT INCOME TRUST (hereinafter referred to as the Fund) (2) TYPE, ETC. OF FOREIGN INVESTMENT FUND SECURITIES: Five classes of shares (Class A shares, Class B shares, Class C shares, Class M shares and Class Y shares). Qualified employee-benefit plans may also choose class R shares. Registered shares without par value. Share of beneficial interest of no par value. Shares may be subscribed additionally. In Japan, Class M Shares (hereinafter referred to as the Shares) are for public offering. No rating has been acquired. (3) TOTAL AMOUNT OF ISSUE (OFFERING) PRICE: Up to the total amount obtained by aggregating the amounts calculated by multiplying the respective net asset value per Share in respect of 97.17 million Shares. (The maximum amount expected to be sold is 1.273.90 million U.S. dollars (JPY 150 billion). Note 1: The maximum amount expected to be sold is the amount calculated, for convenience, by multiplying the net asset value per Share as of January 31, 2006 ($13.11) by the number of Shares to be offered (97.17 million). Note 2: Dollar amount is translated for convenience at the rate of $1.00 JPY 117.75 (the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on January 31, 2006). The same applies hereinafter. Note 3: In this document, money amounts and percentages have been rounded. Therefore, there are cases in which the amount of the total column is not equal to the aggregate amount. Also, conversion into yen is calculated by multiplying the corresponding dollar amount by the conversion rate specified and rounding up when necessary. As a result, there are cases in which Japanese yen figures for the same information differ from each other. (4) ISSUE (OFFERING) PRICE: The Net Asset Value per Share next calculated on a Fund Business Day after the application for purchase is received by the Fund. Note: A Fund Business Day means a day on which the New York Stock Exchange is open for business. (5) SALES CHARGE: The public offering price means the amount calculated by dividing the net asset value by (1-0.0325) and rounded to three decimal places. The sales charge in Japan shall be 3.15% (3% before consumption tax) of the amount obtained by deduction of the amount equivalent to 3% of the public offering price from such price (hereinafter referred to as the Sales Price). Any amount, which is over the net asset value, of the Sales Price shall be retained by Putnam Retail Management Limited Partnership (hereinafter referred to as Putnam Retail Management), principal underwriter of the Fund. A05968909/1.0/31 Mar 2006 1 (6) MINIMUM AMOUNT OR NUMBER OF SHARES FOR SUBSCRIPTION: The minimum amount for purchase of Shares is 100 shares, and shares may be purchased in integral multiples of 100 shares. (7) PERIOD OF SUBSCRIPTION: From April 1, 2006 (Saturday) to March 30, 2007 (Friday) Provided that the subscription is handled only on a Fund Business Day and a business day when securities companies are open for business in Japan. (8) PLACE OF SUBSCRIPTION: Mitsubishi UFJ Securities Co., Ltd. (hereinafter referred to as MUS or the Distributor) 4-1, Marunouchi 2-chome, Chiyoda-ku, Tokyo Note: The subscription is handled at the head office and the branch offices in Japan of the above-mentioned distributor. (9) DATE OF PAYMENT: Investors shall pay the Issue Price and Sales Charge to the Distributor or the sales handling companies within 4 business days in Japan from the day when Distributor or the sales handling companies confirms the execution of the order (the Trade Day). The total issue price for each Application Day will be transferred by the Distributor to the account of the Fund at Putnam Fiduciary Trust Company, the transfer agent, within 4 Fund Business Days (hereinafter referred to as Payment Date) from (and including) the Application Day. (10) PLACE OF PAYMENT Head office and branch offices in Japan of MUS. (11) MATTERS REGARDING TRANSFER INSTITUTION Not applicable. (12) MISCELLANEOUS: A. ADVANCE ON SUBSCRIPTION Advance on subscription is not required. B. OUTLINE OF UNDERWRITING, ETC.: (a) MUS undertakes to make a public offering of the Shares in accordance with an agreement dated November 25, 1997 with Putnam Retail Management in connection with the sale of the Shares in Japan. (b) MUS will execute or forward the purchase orders and repurchase requests relating to the Shares received directly or indirectly through other sales and repurchase handling companies (hereinafter referred to as the Sales Handling Company) to the Fund. Note: The Sales Handling Company mean a securities agent company and/or registration agent financial institution which shall conclude the agreement with a Distributor concerning agency business of shares of the Fund, act as agent for a Distributor for subscription or repurchase of A05968909/1.0/31 Mar 2006 2 shares of the Fund from investors and handle the business, etc, concerning receipt of subscription money from investors or payment of repurchase proceeds to investors, etc. (c) The Fund has appointed MUS as the Agent Company in Japan. Note: The Agent Company shall mean a company which, under a contract made with a foreign issuer of investment securities, makes public the net asset value per Share and submits or forwards the financial reports or other documents to the Japan Securities Dealers Association (JSDA) and the Sales Handling Companies rendering such other services. C. Method of Subscription: Investors who subscribe to Shares shall enter into an agreement with the Distributor or the Sales Handling Company concerning transactions of foreign securities. The Distributor or the Sales Handling Company shall provide to the investors an Agreement Concerning a Foreign Securities Transactions Account and other agreements (Account Agreement) and the investors shall submit to the Distributor or the Sales Handling Company an application for requesting the opening of a transactions account under the Account Agreement. The subscription amount shall be paid in yen in principal and the yen exchange rate shall be the exchange rate which shall be based on the foreign exchange rate quoted in the Tokyo Foreign Exchange Market on the Trade Day of each subscription and which shall be determined by such Distributor or the Sales Handling Company. The subscription amount shall be paid in dollars to the account of the Fund with Putnam Fiduciary Trust Company as custodian for the Fund by MUS on the Payment Date. D. Performance Information The following information provides some indication of the Funds risks. The chart shows year-to-year changes in the performance of one of the Funds classes of shares, class M shares. The table following the chart compares the Funds performance to that of a broad measure of market performance. Of course, the Funds past performance is not an indication of future performance. Calendar year total returns for Class M Performance figures in the bar chart do not reflect the impact of sales charges. If they did, performance would be less than that shown. During the periods shown in the bar chart, the A05968909/1.0/31 Mar 2006 3 highest return for a quarter was 4.20% (quarter ending 9/30/01) and the lowest return for a quarter was -1.42 (quarter ending 3/31/96). Average Annual Total Returns (for periods ending 12/31/05) Past 1 year Past 5 years Past 10 years Class M before taxes -1.28% 3.41% 4.51% Lehman GNMA Index 3.21% 5.43% 6.19% (no deduction for fees, expenses or taxes) Unlike the bar chart, this performance information reflects the impact of sales charges. Class M share performance reflects the current maximum initial sales charges. The Funds performance is compared to the Lehman GNMA Index, an unmanaged index of GNMA bonds. E. Fees and Expenses This table summarizes the fees and expenses the investors may pay if they invest in the Fund. Expenses are based on the Funds last fiscal year. Shareholder Fees (fees paid directly from the investors investment)* Maximum sales charge (load) imposed on purchases (as a percentage of the offering price) 3.25% / 3.40%** Maximum deferred sales charge (load) (as a percentage of the original purchase price or redemption proceeds, whichever is lower) None*** Maximum Redemption Fee**** (as a percentage of total redemption proceeds) 2.00% * Certain investments in class M shares may qualify for discounts on applicable sales charges. ** Percentage after consumption tax applicable in Japan (3.25 % before consumption tax). *** A deferred sales charge of 0.40% on class M shares may be imposed on certain redemptions of shares bought without an initial sales charge outside of Japan. **** A 2.00% redemption fee (also referred to as a short-term trading fee) may apply to any shares that are redeemed (either by selling or exchanging into another fund) within 5 days of purchase. (Redemption fees will not apply to redemptions from omnibus accounts in which Japanese shareholders invest.) Annual Fund Operating Expenses (expenses that are deducted from fund assets) Management Distribution Other Total fund operating fees (12b-1) fees expenses expenses Class M 0.48% 0.50% 0.21% 1.19% A05968909/1.0/31 Mar 2006 4 F. Example The example translates the expenses shown in the preceding table into dollar amounts. By doing this, investors can more easily compare the cost of investing in the Fund to the cost of investing in other mutual funds. The example makes certain assumptions. It assumes that you invest $10,000 in the Fund for the time periods shown and then, redeem all your shares at the end of those periods. It also assumes a 5.00% return on your investment each year and that the Funds operating expenses remain the same. The example is hypothetical; an investors actual costs and returns may be higher or lower. 1 year 3 years 5 years 10 years Class M $442 $691 $958 $1,721 G. Offerings other than in Japan: Shares are simultaneously offered in the United States of America. PART II. INFORMATION CONCERNING FUND I. DESCRIPTION OF THE FUND 1 NATURE OF THE FUND (1) Objectives and Basic Nature of the Fund: A. Name of the Fund: Putnam U.S. Government Income Trust (the Fund) B. Goal of the Fund: The Fund seeks as high a level of current income as the Investment Management Company (as defined below) believes is consistent with preservation of capital. C. Authorized Shares: There is no prescribed authorized number of Shares, and Shares may be issued from time to time. D. Form of the Fund: Putnam U.S. Government Income Trust is a Massachusetts business trust organized on November 1, 1983. A copy of the Agreement and Declaration of Trust, which is governed by Massachusetts law, is on file with the Secretary of State of The Commonwealth of Massachusetts. The Fund is an open-end diversified management investment company with an unlimited number of authorized shares of beneficial interest. The Trustees may, without shareholder approval, create two or more series of shares representing separate investment portfolios. A05968909/1.0/31 Mar 2006 5 Any such series of shares may be divided without shareholder approval into two or more classes of shares having such preferences and special or relative rights and privileges as the Trustees determine. The Fund offers classes of shares with different sales charges and expenses. Each share has one vote, with fractional shares voting proportionally. Shares of all classes will vote together as a single class except when otherwise required by law or as determined by the Trustees. Shares are freely transferable, are entitled to dividends as declared by the Trustees, and, if the Fund were liquidated, would receive the net assets of the Fund. The Fund may suspend the sale of shares at any time and may refuse any order to purchase shares. Although the Fund is not required to hold annual meetings of its shareholders, shareholders holding at least 10% of the outstanding shares entitled to vote have the right to call a meeting to elect or remove the Trustees, or to take other actions as provided in the Agreement and Declaration of Trust. The Fund has voluntarily undertaken to hold a shareholder meeting at which the Board of Trustees would be elected at least every five years beginning in 2004. The Fund is a diversified investment company under the Investment Company Act of 1940. This means that with respect to 75% of its total assets, the Fund may not invest more than 5% of its total assets in the securities of any one issuer (except U.S. government securities and securities issued by other investment companies). The remaining 25% of its total assets is not subject to this restriction. To the extent the Fund invests a significant portion of its assets in the securities of a particular issuer, it will be subject to an increased risk of loss if the market value of such issuers securities declines. If a shareholder owns fewer shares than the minimum set by the Trustees (presently 20 shares), the Fund may redeem the shareholders shares without the shareholders permission and send the shareholder the proceeds. The Fund may also redeem shares if shareholders own shares more than a maximum amount set by the Trustees. There is presently no maximum, but the Trustees may, at any time, establish one which could apply to both present and future shareholders. E. Main Investment Strategies  U.S.
